Citation Nr: 0017145	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  94-27 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and witness, Dr. D. H.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to November 
1974.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded for the purpose of 
affording the veteran a requested hearing before a member of 
the Board at the regional office (RO).  While in remand 
status, the veteran indicated that he instead wanted a 
hearing before a hearing officer at the RO.  The hearing was 
scheduled for February 2000, but the veteran failed to 
report.  Therefore, the Board finds that the action requested 
by its previous remand has now been accomplished to the 
extent possible.  

However, for reasons noted below, remand is now warranted 
based on other considerations.


REMAND

While this matter has been in remand status, the Board has 
learned of a pending fraud investigation which is being 
conducted by the Office of Inspector General (OIG) for the 
Department of Veterans Affairs (VA).  The veteran's claim 
file is believed to contain information relevant to this 
investigation and OIG has requested that the claims file be 
transferred to OIG in connection with a hearing scheduled for 
July 3, 2000, in the jurisdiction of the RO.  The Board is 
not aware of the documents contained within the claims file 
which are relevant to the pending investigation.  
Consequently, the Board finds that it would not be 
appropriate for the Board to proceed further in this matter 
until the investigation has been concluded and the results of 
the investigation have been associated with the claims 
folder.  The claims file will therefore be returned to the RO 
for immediate transfer to OIG.  

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant is advised that he has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  Upon receipt of the claims folder, 
the RO should take immediate steps to 
forward the claims folder to the OIG in 
connection with a hearing currently 
scheduled for July 3, 2000.  The RO 
should thereafter obtain any relevant 
reports reflecting the results of the 
investigation conducted by OIG and 
associate those reports with the claims 
folder.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD.

4.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




